Citation Nr: 0207087	
Decision Date: 06/06/02    Archive Date: 07/05/02

DOCKET NO.  95-32 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.


REPRESENTATION

Appellant represented by:	Roger W. Frickle, Attorney

Appellee represented by: 	Rel S. Ambrozy, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel
INTRODUCTION

The veteran, who had unverified active service, died in 
December 1993.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1994 decision by the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO), in 
St. Paul, Minnesota, which awarded the proceeds of the 
veteran's NSLI policy to the appellee.

This case was previously before the Board in March 1997 and 
June 2000.  By a March 1997 decision, the Board found that 
the appellee, the veteran's surviving spouse, was entitled to 
the proceeds of the veteran's NSLI policy as the last named 
principal beneficiary.  The appellant (the veteran's daughter 
and the executrix of his estate), appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a September 1999 decision, the Court vacated the 
Board's decision and remanded the matter for proceedings 
consistent with the Court's decision.  In June 2000, the 
Board remanded the case for the RO to consider additional 
evidence that had been submitted by the appellee without a 
waiver of initial consideration by the agency of original 
jurisdiction.  Thereafter, the RO addressed this additional 
evidence by a September 2001 Supplemental Statement of the 
Case.  Accordingly, the Board finds that the remand 
directives have been complied with, and that a new remand is 
not required in order to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that contested claim 
procedures have been followed in the instant case.




FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The evidence on file shows that the veteran intended the 
appellee to be the beneficiary of his NSLI policy proceeds, 
that he took overt action reasonably designed to effectuate 
that intent, and that he did everything he subjectively and 
reasonably believed was necessary to effectuate his 
intention.


CONCLUSION OF LAW

The appellee is the last-named beneficiary of the veteran's 
NSLI policy and she is entitled to the proceeds of the 
policy.  38 U.S.C.A. §§ 1917, 5100, 5103, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. § 8.22 (2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In reviewing the record, the Board finds that the RO did not 
explicitly address VCAA and its implementing regulations when 
it adjudicated the case below.  Nevertheless, the Board finds 
that VA's duties have been fulfilled in the instant case.  
Here, the RO advised both the appellant and the appellee of 
the evidence necessary to substantiate their respective 
claims of entitlement to the proceeds of the NSLI policy.  
Both parties were also informed of these requirements by the 
September 1999 Court decision which announced the three-part 
test that would govern the adjudication of this case.  The 
VCAA did not make any changes to this test, or to the laws 
and regulations governing the payment of NSLI proceeds, to 
include the designation of beneficiary thereof.  As detailed 
above, both the appellant and appellee were provided with the 
opportunity to present additional evidence and argument in 
support of their claims following the September 1999 Court 
decision, and the appellee did so.  The appellant was 
provided with the opportunity to address this additional 
evidence from the appellee, and did not do so.  Moreover, the 
RO addressed the test enunciated by the Court in the 
September 1999 decision by the September 2001 Supplemental 
Statement of the Case.  No additional evidence or argument 
appears to have been submitted in response to the RO's 
decision.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159, and that no additional assistance to the veteran is 
required based on the facts of the instant case.  
Accordingly, the Board concludes that, in the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

A NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  The veteran, as the insured 
party, possesses the right to designate the beneficiary or 
beneficiaries of the policy, and at all times enjoys the 
right to change the beneficiary or beneficiaries without the 
consent of such beneficiary or beneficiaries.  A change of 
beneficiary to be effective must be made by notice in writing 
signed by the insured and forwarded to the VA by the insured 
or designated agent, and must contain sufficient information 
to identify the insured.  38 U.S.C.A. § 1917; 38 C.F.R. § 
8.22.  Thus, the federal statute governing NSLI policies 
gives the veteran the right to change the beneficiary of an 
NSLI policy at any time, with or without the knowledge or 
consent of any present or prior beneficiaries.  See Wissner 
v. Wissner, 338 U.S. 655, 658 (1950); Young v. Derwinski, 2 
Vet. App. 59 (1992).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
[citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)]; see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine if an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act done to effectuate that intent.  
Hammock v. Hammock, 359 F.2d 844 (5th Cir. 1966); Jones v. 
Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. 
App. 129, 133 (1998).

Assuming the above criteria are met, a change of beneficiary 
may be invalid if there is undue influence placed upon an 
insured to change the beneficiary of his policy.  Generally, 
"undue influence" which will nullify a change of beneficiary 
is that influence or dominion, as exercised at the time and 
under the facts and circumstances of the case, which destroys 
the free agency of the testator, and substitutes in the place 
thereof, the will of another.  Lyle v. Bentley, 406 F. 2d 325 
(5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 (Tex. 
1939).  Before a testament can be set aside on the grounds of 
undue influence, the contestant must prove (1) the existence 
and exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  Lyle v. 
Bentley, 406 F. 2d 325 (5th Cir. 1969).  The issue in Lyle 
was also who was the rightful beneficiary of a NSLI policy.

In its September 1999 decision, the Court summarized its NSLI 
case law as well as NSLI case law from other Federal Courts.  
The Court stated that the following test can be drawn from 
those cases.  First, a person seeking to show that the NSLI 
insured veteran had effected a beneficiary change 
[hereinafter "the claimant"] may prevail by proving that the 
insured veteran complied with the regulations in filing a 
valid change of beneficiary with VA.  Second, if this cannot 
be shown, then, in order to prevail, the claimant must prove 
by clear and convincing evidence that the insured veteran 
intended that the claimant should be the beneficiary and also 
prove that the insured veteran took an overt action 
reasonably designed to effectuate that intent.  Third, if the 
insured veteran's intent cannot be proven by clear and 
convincing evidence, then the claimant must prove the insured 
veteran's intent by a preponderance of the evidence and must 
also prove that the insured veteran did everything reasonably 
necessary, or at least everything he or she subjectively and 
reasonably believed was necessary, to effectuate his 
intention. 


Background.  In January 1947, the veteran designated his 
then-current spouse, HHF, as the sole principal beneficiary 
of his NSLI policy.  However, the record reflects that HHF 
died in June 1985 while married to the veteran.  Thereafter, 
the veteran married the appellee in March 1987.

The evidence on file includes an April 1987 Postnuptial 
Agreement signed by the veteran and the appellee.  This 
agreement shows, inter alia, that they wished to relinquish 
any claims and rights that they might acquire by reason of 
their marriage and otherwise would have shared as a surviving 
spouse in the estate of each other upon the other's death.  
Accordingly, this Agreement provided that all of their 
property owned before the date of their marriage in March 
1987 was declared to be separate property.  Further, all 
income from a party's separate property was also the separate 
property of that party, free from any interest or claim from 
the other party.  However, it was stated that the releases 
contained in this Agreement shall not constitute a waiver, 
disclaimer or renunciation of any gift, legacy, devise or 
bequest which either party may make to the other party under 
the provisions of his or her Last Will and Testament or 
otherwise.

Also on file is an April 1987, document purporting to be the 
veteran's Last Will. This document states that the veteran 
intended for his wife to take no property under the Will 
other than as was specifically designated, in accordance with 
the Postnuptial Agreement, dated in April 1987.

The veteran died in December 1993, and the proceeds of his 
NSLI policy were then payable to the last-named beneficiary.

The appellee submitted a claim for the proceeds of the 
veteran's NSLI policy in June 1994.  In support of her claim, 
she submitted a document dated in October 1993, apparently 
signed by both her and the veteran, in which it was stated 
that the proceeds of his "Veteran's G I Insurance" were to go 
to the appellee.  This document also stated that the mobile 
home was to go to "whoever survives."

Also in June 1994, the appellant submitted a claim for the 
proceeds of the NSLI policy on behalf of the veteran's 
estate.

By an August 1994 decision, the RO determined that the 
October 1993 document constituted a valid change in 
designation of the beneficiary, and held that the appellee 
was entitled to the insurance proceeds.  The appellant 
appealed this decision to the Board.  

In her September 1994 Notice of Disagreement, the appellant 
asserted that the appellee was not the person designated as 
the beneficiary on the NSLI policy.  Furthermore, the 
appellant challenged the validity of the October 1993 
document, asserting that the it was not authored by the 
veteran, but rather by the appellee.  The appellant also 
contended that the April 1987 Postnuptial Agreement and Last 
Will was evidence that the veteran did not intend to change 
his beneficiary.

The RO sought and obtained an opinion from the VA Office of 
Inspector General with respect to the purported signature of 
the veteran on the October 1993 document.  In a February 1995 
Forensic Laboratory Report from that Office, the examiner 
concluded that the veteran was the author of the signature 
appearing on the October 1993 document.  This conclusion was 
based upon an examination of the known writing of the 
veteran.  Specifically, eleven documents in the insurance 
folder containing his known signatures.

As mentioned above, the Board determined in a March 1997 
decision that the appellee was the last-named beneficiary of 
the veteran's NSLI policy, and, as such, she was entitled to 
the proceeds of the policy.  The appellant appealed this 
decision to the Court.  In its September 1999 decision, the 
Court announced a new 3-part test for adjudicating NSLI 
cases.  The Court noted that the Board did not have an 
opportunity to evaluate the facts of this case in the context 
of this new test, as to whether the intervenor carried her 
burden of proof as to the insured veteran's intent and overt 
action to effectuate it.  Consequently, the Court vacated and 
remanded the decision for the for the Board to evaluate the 
matter under this new test.  

As an additional matter, the Court noted that although it was 
remanding the appellant's claim for the reasons stated, there 
was a further matter to be resolved as to an argument made by 
the appellant that the Board rightly rejected in its 
decision.  The Court noted that the appellant suggested that 
the Postnuptial Agreement between the veteran and the 
appellee or the Last Will of the veteran, either individually 
or collectively, precluded the veteran from changing his 
beneficiary to the intervenor.  The Court held that documents 
of this type would not be binding upon VA except to the 
extent that they change the beneficiary of the veteran's NSLI 
policy pursuant to the requirements of 38 U.S.C. § 1917(a) 
and 38 C.F.R. § 8.22 or the requirements of this opinion.  
Thus, because both the Postnuptial Agreement and the Will 
were silent as to the NSLI policy, and because they both 
predated the purported change-of-beneficiary letter by six 
years, and because the Postnuptial Agreement specifically 
allowed the parties to make explicit gifts and bequests to 
each other, the appellant's claim that they were preclusive 
must fail.  Consequently, the Court stated that the Board 
should not address that argument again.  Nevertheless, the 
Court noted that these documents could bear on the veteran's 
intent and should be addressed by the Board in that context.

Following the Court's decision, the Board sent correspondence 
to both the appellant and appellee in February 2000, inviting 
them to present additional argument and evidence in support 
of their respective claims.  Additional argument in support 
of the appellee's appeal was received from the appellee's 
attorney in April 2000.  In addition, an affidavit executed 
by the appellee in March 2000 was submitted which contained 
additional evidence. 

In the March 2000 affidavit, the appellee related that in 
October 1993 she had learned that her son, who lived in 
Colorado, was about to undergo surgery for cancer.  This made 
her and the veteran aware of their own mortality, especially 
since the veteran had been diagnosed with prostate cancer, 
and prompted them to sign the October 1993 statement - which 
she described as a "joint will" - that the survivor would 
get the mobile home and that she (the appellee) would be the 
beneficiary of the veteran's service-related insurance 
policy.  She also related that she and the veteran would 
typically drive from Montana to Arizona as the winter sent 
in, stay until Spring, and then return to Montana.  However, 
because of her son's cancer surgery, she and the veteran went 
to visit him (her son) in Colorado on their way to Arizona.  
Therefore, they packed more quickly in the past so they could 
visit her son and leave for Arizona before the winter weather 
made car travel difficult.  She asserted that the veteran 
packed the "joint will" in his strong box and took it with 
them on their trip for two reasons.  First, they wanted to 
have it with them in Arizona, instead of leaving it in 
Montana, in case they needed it.  Second, she and the veteran 
intended to investigate what they needed to do with the 
"joint will" to make it official and legal once they got 
settled in Arizona.  The appellee stated that the veteran 
never sent the "joint will" to VA because neither he nor 
she knew that it had to be forwarded to VA.  Moreover, she 
related that the veteran discovered blood in his urine in 
early November 1993, and that his condition ultimately 
deteriorated until his death in December 1993.  She asserted 
that the veteran was totally unable to care for day-to-day 
matters such as investigating how to properly deal with the 
"joint will" due to his deteriorating physical condition.  
After the veteran's death, she found the change of 
beneficiary instructions in the veteran's strong box, and 
mailed it to VA in order to claim the NSLI proceeds.

In his April 2000 statement, the appellee's attorney 
contended that the appellee could prove by clear and 
convincing evidence that the insured veteran intended that 
the appellee should be the beneficiary, and that the veteran 
took an overt action reasonably designed to effectuate that 
change.  The fact that he intended that the appellee should 
be the beneficiary was shown by the change of beneficiary 
instructions as detailed in the October 1993 statement.  
Further, the attorney contended that the veteran did not know 
further action was required once he had signed the October 
1993 statement, and that this was why he took it with him to 
Arizona.  Due to his subsequent medical problems, which 
culminated in his death in December 1993, the veteran never 
had the opportunity to take further action; i.e., investigate 
if additional action was necessary to effect the intended 
change of beneficiary.  Moreover, the attorney contended that 
the overt act of signing the change of beneficiary 
instruction, combined with the overt act of carrying the 
instructions with him to Arizona so that both he and the 
appellee would have this document available, showed that he 
treated the change of beneficiary instructions as being 
legally sufficient.  

As no waiver of initial consideration by the agency of 
original jurisdiction was submitted in conjunction with the 
appellee's March 2000 affidavit, the Board remanded the case 
in June 2000.  By this remand, the RO was instructed to 
inform the appellant and her attorney by letter of the 
substance of the additional evidence which has been submitted 
by the appellee in her March 2000 affidavit.  The appellant 
and her representative were to be given the appropriate 
period of time in which to respond, including by way of 
comment and/or with the submission of additional evidence in 
rebuttal.  Thereafter, the RO was to review the claim, taking 
into consideration all evidence of record as well as the 
Court's September 1999 decision.  A Supplemental Statement of 
the Case was to be issued to both the appellant and appellee 
which includes a summary of evidence received since the 
August 1995 Statement of the Case.  Further, the RO was to 
give all interested parties the appropriate period of time in 
which to respond, and make sure that all regulations 
governing contested claims were applied.

In August 2000, the RO sent correspondence to the appellant 
in accord with the Board's remand directives.  The appellant 
was informed that she must respond within 30 days, and that 
if no response was received the RO would proceed with the 
Supplemental Statement of the Case.  However, the Postal 
Service returned this correspondence, informing the RO that 
the appellant had a new address.  Correspondence was sent to 
this address in September 2000, but no response was received.  
Thereafter, correspondence was sent to the appellant's 
attorney in June 2001, advising him of the appellee's March 
2000 affidavit.  This correspondence also informed him that 
he should submit a response within 30 days, and that if no 
response was received the RO would proceed with the 
Supplemental Statement of the Case.  No response appears to 
have been received from the appellant's attorney regarding 
this correspondence.

The RO issued a Supplemental Statement of the Case in 
September 2001, which determined that the appellee was 
entitled to the proceeds of the veteran's NSLI policy.  In 
this document, the RO concluded that based on the evidence 
presented, viewed in the light of the record as a whole, it 
clearly and convincingly established the veteran's 
unequivocal intent to change and reasonable belief that he, 
in fact, had changed his beneficiary designation from his 
first wife (HHF) to his second wife (the appellee).  No 
response appears to have been submitted by or on behalf of 
the appellant regarding the RO's decision.

Analysis.  In the instant case, the Board finds that the 
evidence on file shows that the veteran intended the appellee 
to be the beneficiary of his NSLI policy proceeds, that he 
took overt action reasonably designed to effectuate that 
intent, and that he did everything he subjectively and 
reasonably believed was necessary to effectuate his 
intention.

As an initial matter, the Board notes that the appellant has 
not contested the appellee's March 2000 affidavit.  
Therefore, the Board will accept as true the events described 
by the appellee in this affidavit, to include her account of 
the circumstances surrounding the veteran's signing of the 
October 1993 change of beneficiary statement, and the 
subsequent events leading up to his death in December 1993.

The Board finds that the October 1993 statement - described 
as a "joint will" by the appellee - demonstrates that the 
veteran intended the appellee to be the beneficiary of his 
NSLI policy.  Although the appellant contended that the 
signature on this document was not authored by the veteran 
but by the appellee, the February 1995 Forensic Laboratory 
Report from the VA Office of Inspector General refutes these 
allegations.  As mentioned above, this Report concluded, 
based upon comparison of the signature on the October 1993 
statement and eleven samples of the known writing of the 
veteran contained in the insurance folder, that the veteran 
did author his signature on this document.  No evidence has 
been submitted to refute this conclusion.  Therefore, the 
Board concludes that the veteran did sign the October 1993 
statement.

As stated above, the Court concluded in its September 1999 
decision that the April 1987 Postnuptial Agreement and the 
concurrent Last Will did not preclude the veteran from 
changing the beneficiary of his NSLI policy.  Nevertheless, 
the Court noted that these documents could bear on the 
veteran's intent and should be addressed by the Board in that 
context.  Here, the Board finds that these documents are not 
pertinent concerning the veteran's intent at the time he 
signed the October 1993 statement designating the appellee as 
the beneficiary of his NSLI policy.  Since both the 
Postnuptial Agreement and Last Will were silent regarding the 
NSLI policy, there is little or nothing in these documents by 
which the Board may determine what the veteran's intent was 
regarding this policy.  Although these documents do reflect 
that, at that time, the veteran wanted his pre-marital 
property to remain separate, they also allowed the veteran 
and the appellee to make explicit gifts and bequests to each 
other.  Having such a provision tends to indicate that the 
veteran thought he might want to make such a gift and/or 
bequest to the appellee at a later date.  Further, even if 
these documents did address the NSLI policy, they would only 
reflect the veteran's intent for the period around April 
1987.  The October 1993 statement designating the appellee as 
the veteran's NSLI beneficiary was promulgated more than six 
years later, and, as such, the prior documents from April 
1987 cannot account for the events that occurred during this 
intervening period, particularly the circumstances 
surrounding the actual signing of the October 1993 statement.

The Board finds that the veteran's signing of the October 
1993 statement clearly and convincingly demonstrates that he 
intended for the appellee to become the beneficiary of his 
NSLI policy.  This finding is further supported by the 
appellee's uncontested account in her March 2000 affidavit of 
the circumstances surrounding the signing of the October 1993 
statement, as well as her account that the veteran placed the 
document in his strong box and brought it with them on their 
trip so they would have access to it if necessary.  Moreover, 
the veteran's signing of the October 1993 statement, the 
placing of it in his strong box, and taking it with him on 
his and the appellee's trip constitute overt actions to 
effectuate this intent.  Therefore, the Board concludes that 
the evidence meets the second test promulgated by the Court 
to constitute a valid change of beneficiary.

Even if the Board were to find that the record supported a 
finding by only a preponderance of the evidence that the 
veteran intended for the appellee to be the beneficiary of 
his NSLI policy, the appellee would still prevail in this 
case.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  As noted above, the appellee stated in her 
March 2000 affidavit that the veteran did not know he had to 
forward the October 1993 statement to VA to make it valid, 
that he intended to investigate what was necessary to make 
this change completely legal and final, but that he was 
unable to do so because of the medical problems that 
developed shortly thereafter which culminated in his death.  
The Board reiterates that this account is uncontested by the 
appellant.  Moreover, it is undisputed that the veteran died 
a short period after signing the October 1993 statement.  
Based upon the account detailed in the appellee's March 2000 
affidavit, to include the fact that the veteran died shortly 
after signing the October 1993 statement, the Board concludes 
that the veteran did everything he subjectively and 
reasonably believed was necessary to effectuate his intention 
to make the appellee the beneficiary of his NSLI policy.  
Therefore, the appellee would satisfy the third test outlined 
by the Court in its September 1999 decision.

The Board notes that there has been no argument or evidence 
in support of a finding that the veteran's change of 
beneficiary was the result of undue influence.  See Lyle, 
supra.  In short, there is nothing on file to support such a 
finding.  Therefore, the Board finds that the concept of 
"undue influence" is inapplicable in the instant case.

For the reasons stated above, the Board concludes that the 
appellee is the last-named beneficiary of the veteran's NSLI 
policy and, as such, she is entitled to the proceeds of the 
policy.



ORDER

The appellee is the last-named beneficiary of the veteran's 
NSLI policy and she is entitled to the proceeds of the 
policy.  Accordingly, the appellant's appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

